Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 04/14/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 04/14/2022, with respect to the previous 112 rejections of claims 6-8 and 12 have been fully considered and are persuasive.  The previous 112 rejections of claims 6-8 and 12 have been withdrawn. 

Applicant’s arguments, see page 5 of applicant arguments/remarks, filed 04/14/2022, with respect to the rejection(s) of claim(s) 10 and 13 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112 because of the claim amendments.


Claim Objections
Claim 10 is objected to because of the following informalities:  typographical error. The phrase “which body regions” in line 4 should be replaced with “wherein the different body regions” or the like.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  duplicate claim. Claim 12 has the exact same limitations and dependency of claim 6 after amendment.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  typographical error. The phrase “which body regions” in line 4 should be replaced with “wherein the different body regions” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the limitation “…can be illuminated by the radiometers of the plurality” is considered indefinite. It is not clear what “of the plurality” is referencing. 

Regarding claim 13, the limitation “…can be illuminated by the radiometers of the plurality” is considered indefinite. It is not clear what “of the plurality” is referencing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erturk (“Monitoring local heating around an interventional MRI antenna with RF radiometry”).

Regarding claim 14, Erturk teaches an MR body coil comprising: 
an MR antenna [3.D. MRI Thermometry section, wherein a transmit/receive head coil of a Philips 3T scanner is  used. See also rest of reference.]; 
a Dicke radiometer comprising at least one radiometer antenna [See loopless antenna. See also rest of reference.], a noise source [See 50 ohm load. See also rest of reference.], and a Dicke switch [See Dicke switch. See also rest of reference.], and the Dicke switch is configured to switch over alternately between the at least one radiometer antenna and the noise source [See Page 1414, wherein the main purpose of the Dicke switch is to transition between the loopless antenna and the 50 Ω load to acquire either radiometry data or calibration data. See also rest of reference.], and 
an amplifier connected downstream of the radiometer antenna [See LNA in shielded room and LNA in control room in Fig. 3. See also rest of reference.].

Regarding claim 15, Erturk further teaches further comprising an input blocking filter connected downstream of the radiometer antenna and is designed to block a MR band [See section 3.B. to 3.C. See also rest of reference.].

Regarding claim 17, Erturk further teaches wherein the MR body coil is a head coil, a head/neck coil, a spine coil and/or an abdomen coil [3.D. MRI Thermometry section, wherein a transmit/receive head coil of a Philips 3T scanner is  used. See also rest of reference.].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Erturk, in view of Grist (US 2006/0064002).

Regarding claim 1, Erturk teaches a method for operating an MR system comprising at least one MR body coil and a control device connected to the at least one MR body coil, the method comprising: 
measuring, by at least one radiometer, at least one body temperature of a body region, wherein the body region can be illuminated by the respective radiometer, of a patient to be examined by the MR system [See section 2.A. to 3.C. See also rest of reference.], 
wherein the radiometer is a Dicke radiometer comprising a radiometer antenna [See loopless antenna. See also rest of reference.], a noise source [See 50 ohm load. See also rest of reference.], and a Dicke switch [See Dicke switch. See also rest of reference.], and the Dicke switch is switched over alternately between the radiometer antenna and the noise source [See Page 1414, wherein the main purpose of the Dicke switch is to transition between the loopless antenna and the 50 Ω load to acquire either radiometry data or calibration data. See also rest of reference.].
However, Erturk is silent in teaching comparing the measured body temperature with a limit temperature, and bringing an MR transmit power directed at the patient closer to the limit temperature on a basis of a result of the comparison.
Grist, which is also in the field of MRI, teaches comparing the measured body temperature with a limit temperature [Fig. 4, wherein the body temperature is converted to SAR temperature and compared to a SAR limit, steps 306-308. See ¶0046-0047. See also Fig. 5 and rest of reference. [0013] of applicant’s spec teaches that “Comparing the measured body temperature with a limit temperature can however also include converting the measured body temperature into SAR values and comparing these converted SAR values with SAR limit values”. Therefore, Grist reads on this limitation.], and bringing an MR transmit power directed at the patient closer to the limit temperature on a basis of a result of the comparison [Fig. 3, wherein after the comparison at step 308, the power can increase 310 to get closer to the limit if the limit is not exceeded in 308. See also ¶0049 and rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Grist because Erturk and Grist are both in the field of thermal measuring using MRI and Grist teaches it is known to use thermal sensors for acquiring temperature data and Erturk teaches that radiometers are known thermal sensors that are available for use in MRI  before the filing date of the claimed invention [Erturk – Pages 1413-1417; Grist - ¶0022-0023]. 

Regarding claim 3, Erturk and Grist teach the limitations of claim 1, which this claim depends from.
Erturk further teaches wherein the Dicke switch is connected to the noise source during transmit phases of the MR system and is connected to the radiometer antenna during non-transmit phases of the MR system [See Fig. 3-4 and section 3.B, wherein the Dicke switch is switched during transmit phases of the MR system and during non-transmit phase, is connected to the radiometer antenna. See also rest of reference.].

Regarding claim 4, Erturk and Grist teach the limitations of claim 1, which this claim depends from.
Erturk further teaches wherein the Dicke switch is switched over during transmit phases of the MR system, such that the Dicke switch is connected alternately to the radiometer antenna and the noise source during non- transmit phases of the MR system [See end of section 3.B. wherein the Dicke switch is switched after 5 seconds, then a 5 second pause, and 0.5 second intervals. Receiver gain calibration data were acquired at ≤1 min intervals using the Dicke switch to switch between the 50 Ω termination and the loopless antenna. See also Section 3.C. wherein then transmission occurs with excitation pulses. See also rest of reference.].

Regarding claim 6, Erturk and Grist teach the limitations of claim 1, which this claim depends from.
Erturk further teaches wherein the radiometer has a low-noise amplifier and at least one measured signal measured by the radiometer antenna and then amplified by the low-noise amplifier is supplied to and is evaluated by the control device [Fig. 3, wherein the block diagram shows the LNAs amplify the signal from the radiometer and is supplied to the computer. See also rest of reference.].
Grist also teaches evaluated by the control device [See Fig. 1 and ¶0046-0049 and rest of reference.].

Regarding claim 8, Erturk and Grist teach the limitations of claim 6, which this claim depends from.
Erturk further teaches wherein the at least one measured signal supplied to the control device has a down-converted frequency [Fig 3 and 3.B. The radiometry receiver teach down-converting the frequency. See also rest of reference.].

Regarding claim 9, Erturk and Grist teach the limitations of claim 6, which this claim depends from.
Erturk further teaches wherein the measured body temperature is displayed at a user interface of the MR system [See Figs 6-10, wherein body temperature information is displayed. See also pages 1415-1422.].
Grist also teaches wherein the measured body temperature is displayed at a user interface of the MR system [¶0040, wherein a temperature map is produced. ¶0026-0029, wherein data can be displayed on display 104. See also rest of reference.]. 

Regarding claim 12, Erturk and Grist teach the limitations of claim 1, which this claim depends from.
Erturk further teaches wherein the radiometer has a low-noise amplifier and at least one measured signal measured by the radiometer antenna and then amplified by the low-noise amplifier is supplied to and is evaluated by the control device [Fig. 3, wherein the block diagram shows the LNAs amplify the signal from the radiometer and is supplied to the computer. See also rest of reference.].
Grist also teaches evaluated by the control device [See Fig. 1 and ¶0046-0049 and rest of reference.].

Regarding claim 18, Erturk further teaches an MR system comprising: 
at least one MR body coil [3.D. MRI Thermometry section, wherein a transmit/receive head coil of a Philips 3T scanner is  used and the loopless antenna is inside the body coil. See also rest of reference.] comprising at least one radiometer antenna [See loopless antenna. See also rest of reference.], and an amplifier connected downstream of the radiometer antenna [Fig. 3, see all LNAs. See also rest of reference.]; 
a control device connected to the at least one MR body coil [See 3.D. MRI thermometry wherein the Philips 3T scanner includes a controller to perform the GRE sequence disclosed. See also rest of reference.], the control device configured to determine a measured body temperature from the amplifier [See Fig. 3, wherein computer receives amplified signals. See also rest of reference.].
However, Erturk is silent in teaching the control device configured to compare a measured body temperature with a limit temperature, and the control device configured increase an MR transmit power so that a patient temperature for a patient is closer to the limit temperature, the increase being on a basis of a result of the comparison.
Grist, which is also in the field of MRI, teaches the control device configured to compare a measured body temperature with a limit temperature [Fig. 4, wherein the body temperature is converted to SAR temperature and compared to a SAR limit, steps 306-308. See ¶0046-0047. See also Fig. 5 and rest of reference. [0013] of applicant’s spec teaches that “Comparing the measured body temperature with a limit temperature can however also include converting the measured body temperature into SAR values and comparing these converted SAR values with SAR limit values”. Therefore, Grist reads on this limitation.], and the control device configured increase an MR transmit power so that a patient temperature for a patient is closer to the limit temperature, the increase being on a basis of a result of the comparison[Fig. 3, wherein after the comparison at step 308, the power can increase 310 to get closer to the limit if the limit is not exceeded in 308. See also ¶0049 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Grist because Erturk and Grist are both in the field of thermal measuring using MRI and Grist teaches it is known to use thermal sensors for acquiring temperature data and Erturk teaches that radiometers are known thermal sensors that are available for use in MRI  before the filing date of the claimed invention [Erturk – Pages 1413-1417; Grist - ¶0022-0023]. 

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Erturk, in view of previously cited Grist, and in further view of Hand (“Monitoring of deep brain temperature in infants using multi-frequency microwave radiometry and thermal modelling”).

Regarding claim 5, Erturk and Grist teach the limitations of claim 1, which this claim depends from.
Erturk and Grist teach an MR band [Erturk – see 3.D. MRI thermometry and rest of reference. Grist – See Larmor frequency and rest of reference.].
However, Erturk and Grist are silent in teaching wherein a useful band of the radiometer lies outside an MR band.
Hand, which is also in the field of radiometers, discloses wherein a useful band of the radiometer lies outside an MR band [Fig. 1, wherein the radiometer operates in the GHz range and the MRI would operate in the MHz range as disclosed by Erturk and Grist. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Grist with the teachings of Hand because all the references teach measuring temperature for a patient and because Hand teaches using a radiometer and Erturk teaches it is known to use a radiometer in MRI applications. Therefore, it would have been obvious to try using the radiometer disclosed by Hand in MRI applications like Erturk and Grist. Further, the radiometer disclosed by Hand has the advantage of measuring temperature non-invasively and of deeper-lying areas of the examination object [See Fig. 1 and rest of reference of Hand]. 

Regarding claim 11, Erturk and Grist teach the limitations of claim 1, which this claim depends from.
Erturk and Grist teach an MR band [Erturk – see 3.D. MRI thermometry and rest of reference. Grist – See Larmor frequency and rest of reference.].
However, Erturk and Grist are silent in teaching wherein the useful band is above the MR band with a frequency interval of at least 5 MHz.
Hand further teaches wherein the useful band is above the MR band with a frequency interval of at least 5 MHz [Fig. 1, wherein the radiometer operates in the GHz range and the MRI would operate in the MHz range as disclosed by Erturk and Grist. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Grist with the teachings of Hand because all the references teach measuring temperature for a patient and because Hand teaches using a radiometer and Erturk teaches it is known to use a radiometer in MRI applications. Therefore, it would have been obvious to try using the radiometer disclosed by Hand in MRI applications like Erturk and Grist. Further, the radiometer disclosed by Hand has the advantage of measuring temperature non-invasively and of deeper-lying areas of the examination object [See Fig. 1 and rest of reference of Hand]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Erturk, in view of previously cited Grist, and in further view of Fontius (US 2011/0263969).

Regarding claim 7, Erturk and Grist teach the limitations of claim 6, which this claim depends from.
However, Erturk and Grist are silent in teaching wherein the at least one measured signal supplied to the control device has its original frequency.
Fontius further teaches wherein the at least one measured signal supplied to the control device has its original frequency [Fig. 4, wherein unit A is directly connected to control unit 10. Fig. 2, wherein the thermosensors T are directly connected to A. Therefore, the frequencies are not converted. Fontius also does not teach converting frequencies of the thermosensors T. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Grist with the teachings of Fontius because all said references are in the field of measuring temperature in MRI and because Grist teaches using thermal sensors to measure temperature and Erturk and Fontius both teach radiometers are thermal sensors that can be used in MRI. Further, Fontius teaches it is beneficial to use multiple radiometers to measure temperature from a plurality of areas of the patient [Fontius – Fig. 2]. 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Erturk, in view of previously cited Grist, and in further view of previously cited Fontius, and in furthest view of previously cited Hand.

Regarding claim 10, Erturk and Grist teach the limitations of claim 1, which this claim depends from.
Erturk and Grist are silent in teaching wherein measuring by the radiometer comprises measuring a plurality of body temperatures at different depths of the patient to be examined by a plurality of radiometers for respectively different body regions, which body regions can be illuminated by the radiometers of the plurality. 
Fontius further teaches measuring by the radiometer comprises measuring a plurality of body temperatures of the patient to be examined by a plurality of radiometers for respectively different body regions, which body regions can be illuminated by the radiometers of the plurality [Fig 2, wherein there are a plurality of microwave sensors T. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Grist with the teachings of Fontius because all said references are in the field of measuring temperature in MRI and because Grist teaches using thermal sensors to measure temperature and Erturk and Fontius both teach radiometers are thermal sensors that can be used in MRI. Further, Fontius teaches it is beneficial to use multiple radiometers to measure temperature from a plurality of areas of the patient [Fontius – Fig. 2]. 
Erturk, Grist, and Fontius are silent in teaching measuring a plurality of body temperatures at different depths.
Hand further teaches measuring a plurality of body temperatures at different depths of the patient to be examined [Fig. 1, wherein the sensor measures different frequencies, and therefore, different depths. See also temperature depth profiles. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk, Grist, and Fontius with the teachings of Hand because Hand teaches using a radiometer and Fontius and Erturk teach it is known to use a radiometer in MRI applications. Therefore, it would have been obvious to try using the radiometer disclosed by Hand in MRI applications like Erturk, Grist, and Fontius. Further, the radiometer disclosed by Hand has the advantage of measuring temperature non-invasively and of deeper-lying areas of the examination object [See Fig. 1 and rest of reference of Hand]. 

Regarding claim 13, Erturk and Grist teach the limitations of claim 6, which this claim depends from.
Erturk and Grist are silent in teaching wherein measuring by the radiometer comprises measuring a plurality of body temperatures at different depths of the patient to be examined by a plurality of radiometers for respectively different body regions, which body regions can be illuminated by the radiometers of the plurality. 
Fontius further teaches measuring by the radiometer comprises measuring a plurality of body temperatures of the patient to be examined by a plurality of radiometers for respectively different body regions, which body regions can be illuminated by the radiometers of the plurality [Fig 2, wherein there are a plurality of microwave sensors T. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Grist with the teachings of Fontius because all said references are in the field of measuring temperature in MRI and because Grist teaches using thermal sensors to measure temperature and Erturk and Fontius both teach radiometers are thermal sensors that can be used in MRI. Further, Fontius teaches it is beneficial to use multiple radiometers to measure temperature from a plurality of areas of the patient [Fontius – Fig. 2]. 
Erturk, Grist, and Fontius are silent in teaching measuring a plurality of body temperatures at different depths.
Hand further teaches measuring a plurality of body temperatures at different depths of the patient to be examined [Fig. 1, wherein the sensor measures different frequencies, and therefore, different depths. See also temperature depth profiles. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk, Grist, and Fontius with the teachings of Hand because Hand teaches using a radiometer and Fontius and Erturk teach it is known to use a radiometer in MRI applications. Therefore, it would have been obvious to try using the radiometer disclosed by Hand in MRI applications like Erturk, Grist, and Fontius. Further, the radiometer disclosed by Hand has the advantage of measuring temperature non-invasively and of deeper-lying areas of the examination object [See Fig. 1 and rest of reference of Hand]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Erturk, in view of previously cited Fontius, and in further view of Shillak (US 10,288,711).

Regarding claim 16, Erturk teaches the limitations of claim 14, which this claim depends from.
However, Erturk is silent in teaching wherein a housing wall of the MR body coil and/or a cushion for supporting a patient, situated between the radiometer antenna and the patient is impedance-matched.
	Fontius further teaches wherein a housing wall of the MR body coil and/or a cushion for supporting a patient, situated between the radiometer antenna and the patient [Fig. 2, wherein the housing coil 8 is between the radiometers T and patient. See also rest of reference.].
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk with the teachings of Fontius because all said references are in the field of measuring temperature in MRI and because Erturk and Fontius both teach radiometers are thermal sensors that can be used in MRI. Further, Fontius teaches it is beneficial to use multiple radiometers to measure temperature from a plurality of areas of the patient [Fontius – Fig. 2]. 
However, Erturk and Fontius are silent in teaching is impedance-matched.
	Schillak further teaches wherein a housing wall of the MR body coil and the overall RF coil is impedance-matched [Col. 8, lines 22-42; Col. 10-11, lines 46 – 9. See also rest of reference].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Erturk and Fontius with the teachings of Schillak because Erturk and Fontius both teach using RF coils in MR imaging and Schillak teaches it is known in the art to impedance match the RF coil  [Schillak - Col. 8, lines 22-42; Col. 10-11, lines 46 – 9.] to acquire MRI signals to form an MR image. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0175025 teaches a Dicke radiometer [Fig. 7] to the Dicke radiometer claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/             Primary Examiner, Art Unit 2896